DETAILED ACTION
Applicant's election with traverse of the group that corresponds to SEQ ID NO:2635 [sic] in the reply filed on 22 February 2022 is acknowledged.  The traversal is on the ground(s) that SEQ ID NO:2635 as a ZLFS42, as are SEQ ID NOs: 2637, 2660, 4202-4210, 4468 and 4661;  Applicant stated that no further traversal is made.  This is not found persuasive because there is art on the elected species.  It is noted that Applicant stated that group 41 was erroneously assigned to SEQ ID NO:2444;  however, the restriction merely placed the sequences in numerical order.
The requirement is still deemed proper and is therefore made FINAL.
Claims 92-93, 96, 99, and 102 are withdrawn from consideration as being drawn to nonelected inventions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 88, 94, and 97 are objected to because of the following informalities:  
In claims 88, 94, and 97 line 2, claim--said method-- or --the method-- should be inserted after “Oomycete” as the comprising phrases currently modify “Oomycete”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 103-105 and 107-108 are rejected under 35 U.S.C. 101 because the claimed invention is directe9d to a natural phenomenon without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 103 is drawn to an isolated or recombinant polynucleotide that encodes a SEQ ID NOs:2635.  Claim 104 is drawn to an isolated or recombinant polynucleotide of SEQ ID NO:783.
SEQ ID NO:783 and the protein it encodes, SEQ ID NO:2635, were isolated from Streptomyces strain HPH0547 (Table 15).  Thus, this polynucleotide and the protein are products of nature. 
Claims 103-104 recite the additional element that the nucleic acid molecule is recombinant or isolated.  However, neither “recombinant” nor  “isolated” confer any structure;  they merely recite how the nucleic acid was made.  
Claim 103 recites that the protein encoded by the polynucleotide, when expressed in a plant, is capable of modulating the plant’s resistance to a fungal or Oomycete pathogen, and claim 104 recites that the polynucleotide, when expressed in a plant, is capable of modulating the plant’s resistance to a fungal or Oomycete pathogen.  Claims 103 and 104 are drawn to polynucleotides, and not to methods of expressing the polynucleotide or protein it encodes in a plant;  expression does not actually occur in the claims.  SEQ ID NO:783 and 2635, were they to be expressed in a plant, would inherently modulate the plant’s resistance to a fungal or Oomycete pathogen, given the ability of the isolated protein to inhibit Fusarium growth (Table 21).
Thus, claims 103-104 are not directed to significantly more than products of nature.
Dependent claim 105 recites the additional element of a construct comprising the nucleic acid of claim 104.  However, “construct” does not confer any particular structure, and it encompasses the chromosome or plasmid the nucleic acid is on in the bacterium.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 107 is drawn to a fungicidal composition comprising a protein of SEQ ID NO:2635.  SEQ ID NO:2635 was isolated from Streptomyces strain HPH0547 (Table 15).
Claim 107 recites the additional element of a composition comprising the protein.  However, “composition” does not confer any structure, as it encompasses the protein in water or in bacterium from which it was isolated.  In nature Streptomyces bacteria produce sufficient antifungal proteins to control fungal pathogens (Viaene et al, 2016, FEMS Microbiol. Ecol. 92, fiw119, doi: 10.1093/femsec/fiw119;  see pg 5, left column, ¶1).  Thus, this claim is not directed to significantly more than a product of nature.
Claim 108 is drawn to a fungicidal composition comprising bacteria comprising a protein of SEQ ID NO:2635.  As this protein was isolated from a Streptomyces strain (Table 15), this claim reads on the bacteria from which the protein was isolated.  “Composition” does not confer any additional structure.  Thus, this claim is not directed to significantly more than a product of nature.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-91, 94-95, 97-98, 100-101, and 104-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 88-91, 94-95, 97-98, 100-101, and 107-108 require nucleic acids encoding proteins with 70% to variants of SEQ ID NO:2635, where the proteins enhance resistance of a plant to at least one pathogenic fungus or Oomycete.  Claims 104-106 require nucleic acids with 70% SEQ ID NO:783, where the nucleic acids encode proteins that enhance resistance of a plant to at least one pathogenic fungus or Oomycete.
The specification provides no definition of “variant”.  There is no description in the specification of how the structure of SEQ ID NO:2635 relates to the structure of variants.  Thus, the term appears to read on any protein that enhances resistance of a plant to at least one pathogenic fungus or Oomycete and would encompass proteins with any number of substitutions, insertions or deletions relative to SEQ ID NO:2635.
Claims 89 and 91 limit the protein to one encoded by a nucleic acid with 70% identity to SEQ ID NO:783.
Nucleic acids with 70% identity to the 354-nucleotide long SEQ ID NO:783 would have 106 nucleotide substitutions relative to SEQ ID NO:783.  These nucleic acids encompass those in which every substitution is in a different codon and in which every substitution results in codon that encodes a different amino acid.  Thus, nucleic acids with 70% identity to SEQ ID NO:783 encompass nucleic acids encoding proteins with 106 amino acid substitutions relative to the 117 amino acid long SEQ ID NO:2635.  There are 20106 (8.11 x 10137) such proteins;  they have 10% identity to SEQ ID NO:2635.
The structural features that distinguish antifungal proteins with 70% identity to variants of SEQ ID NO:2635 from other proteins with 70% identity to variants of SEQ ID NO:2635 are not described in the specification.
While the the specification describes a number of antifungal proteins (e.g., Tables 12-13, 15-17), these are not representative of the full scope of antifungal variants of SEQ ID NO:2635, much less the full scope of antifungal proteins with 70% identity to variants of SEQ ID NO:2635.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.
Hence, Applicant has not, in fact, described antifungal proteins with 70% to variants of SEQ ID NO:2635, the nucleic acids that encode them, or antifungal protein-encoding nucleic acids with 70% identity to SEQ ID NO:783 over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 88-91, 94-95, 97-98, 100-101, and 107-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 88-91 and 100-101 are indefinite in their recitation of “70% identical to … a variant” in part b, claim 94 is indefinite in the recitation in lines 6-8, claim 95 is indefinite in the recitation in lines 5-6, claim 97 is indefinite in the recitation in lines 7-9, claim 98 is indefinite in the recitation in lines 4-6, and claims 107-108 are indefinite in the recitation in lines 2-3.  It is unclear what proteins are encompassed by “variant”.  If it is any protein that is antifungal when expressed in a plant, it is not clear what it means to have 70% identity to that protein as the proteins with 70% identity to variants are also required to be antifungal when expressed in a plant.  If is it not that, it is not clear how distant in sequence or structure a protein must be before it no longer a variant.   
Claims 88 and 94 are indefinite in their recitation of “modulating … the expression and/or activity of ….”, and claim 97 is indefinite in its recitation of “modulated expression and/or activity of ….”  It is unclear what this means.  Decreasing the expression of the polypeptide would not enhance fungal resistance.  Dependent claims 90, 95 and 98 recite enhancing the expression;  if that is what is meant by “modulating”, then claims 90, 95 and 98 fail to further limit parent claims 88, 94 and 97.  Further, the recitation implies a nucleic acid encoding the polypeptide is already within the plant cell(s);  it is not clear what the practitioner is doing to modulate the expression in a cell.  
Claims 90, 95 and 98 are indefinite in their recitation of  “enhancing the expression and/or activity of ….”  the recitation implies a nucleic acid encoding the polypeptide is already within the plant cell(s);  it is not clear what the practitioner is doing to enhance the expression in a cell.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 88, 90, 94-95, 97-98, 100-101, and 107 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (1998, US Patent 5,773,696).
Proteins with 70% identity to variants of SEQ ID NO:2635, where the proteins enhance resistance of a plant to at least one pathogenic fungus or Oomycete are interpreted as discussed in the written description above.
Liang et al teach AlyAFP (their SEQ ID NO:2, example 2), a nucleic acid encoding it (their SEQ ID NO:14, example 4), expression of the protein in plants (example 7), with a demonstration that potato plants transformed with a construct comprising the nucleic acid were resistant to Verticillium Wilt (column 27, line 20, to column 28, line 47).  Because AlyAFP enhances resistance of a plant to at least one pathogenic fungus, and because it has “70% identity to variants of SEQ ID NO:2635”, Liang et al teach methods of enhancing the resistance of a plant to at least one pathogenic fungus by modulating or enhancing the expression of the protein in plants.  Because they produced multiple such plants (Table 3), they produced a population of plants by modulating or enhancing the expression of the protein in plants.  Their assay involved providing a plurality of plants with modulated expression or activity of the protein, inoculating them with a pathogenic fungus, and selecting plants with enhanced resistance (column 27, line 20, to column 28, line 47).
Liang et al teach a fungicidal composition comprising the protein (column 10, lines 12-30).  
Claims 103-105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank ATCE01000044 (2013, https://www.ncbi.nlm.nih.gov/nuccore/ATCE01000044.1, only relevant pages provided, remainder available upon request).
The complement of bases 468001-468354 of GenBank ATCE01000044 is a nucleic acid that has 99.4% identity to SEQ ID NO:783:
  Query Match             99.4%;  Score 353;  DB 1;  Length 354;
  Best Local Similarity   100.0%;  
  Matches  353;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTACAGAATTTCGATCGCCTTGACCTTCGGCGGACGGTTCGGGAACGAGATGACCTTGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        354 TTACAGAATTTCGATCGCCTTGACCTTCGGCGGACGGTTCGGGAACGAGATGACCTTGTG 295

Qy         61 CCGGTTGATTTTCACGACGTCCCCGTTGGCGTCGTAGTACTTCACGTCGTTGTTCCCTGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        294 CCGGTTGATTTTCACGACGTCCCCGTTGGCGTCGTAGTACTTCACGTCGTTGTTCCCTGT 235

Qy        121 GGAGATCTTGTCGACCCACCAACCGCCGAAGTTGGTCTTTCCGCGGTTCGCATAGCAGTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        234 GGAGATCTTGTCGACCCACCAACCGCCGAAGTTGGTCTTTCCGCGGTTCGCATAGCAGTC 175

Qy        181 CACGCTGTCACGGCCGTTGAGATGCGACCAGATTTTCAGGTATCCCGCACCGGGATTGCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        174 CACGCTGTCACGGCCGTTGAGATGCGACCAGATTTTCAGGTATCCCGCACCGGGATTGCA 115

Qy        241 GGTGACGTGGTCGATGGCGGCGGCCGTGCCGGTCGGTACGAACAGGGTGAATGCGGCGGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        114 GGTGACGTGGTCGATGGCGGCGGCCGTGCCGGTCGGTACGAACAGGGTGAATGCGGCGGC 55

Qy        301 AGCCGCGAGCGACGCCGCAACGGTACGTGCGGCGTTCTGCAATTTGGACGTCA 353
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         54 AGCCGCGAGCGACGCCGCAACGGTACGTGCGGCGTTCTGCAATTTGGACGTCA 2

The complement of bases 468001-468354 of GenBank ATCE01000044 is a nucleic acid that encodes a protein with 100% identity to SEQ ID NO:2635:
S3BC96_9ACTN
ID   S3BC96_9ACTN            Unreviewed;       117 AA.
AC   S3BC96;
DT   18-SEP-2013, integrated into UniProtKB/TrEMBL.
DT   18-SEP-2013, sequence version 1.
DT   07-APR-2021, entry version 24.
DE   RecName: Full=Crystall_2 domain-containing protein {ECO:0000259|Pfam:PF09076};
GN   ORFNames=HMPREF1486_04846 {ECO:0000313|EMBL:EPD91887.1};
OS   Streptomyces sp. HPH0547.
OC   Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
OC   Streptomyces.
OX   NCBI_TaxID=1203592 {ECO:0000313|EMBL:EPD91887.1, ECO:0000313|Proteomes:UP000014390};
RN   [1] {ECO:0000313|EMBL:EPD91887.1, ECO:0000313|Proteomes:UP000014390}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=HPH0547 {ECO:0000313|EMBL:EPD91887.1,
RC   ECO:0000313|Proteomes:UP000014390};
RG   The Broad Institute Genomics Platform;
RA   Earl A., Ward D., Feldgarden M., Gevers D., Schmidt T.M., Dover J., Dai D.,
RA   Walker B., Young S., Zeng Q., Gargeya S., Fitzgerald M., Haas B.,
RA   Abouelleil A., Allen A.W., Alvarado L., Arachchi H.M., Berlin A.M.,
RA   Chapman S.B., Gainer-Dewar J., Goldberg J., Griggs A., Gujja S., Hansen M.,
RA   Howarth C., Imamovic A., Ireland A., Larimer J., McCowan C., Murphy C.,
RA   Pearson M., Poon T.W., Priest M., Roberts A., Saif S., Shea T., Sisk P.,
RA   Sykes S., Wortman J., Nusbaum C., Birren B.;
RT   "The Genome Sequence of Streptomyces sp. HPH0547.";
RL   Submitted (APR-2013) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EPD91887.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; ATCE01000044; EPD91887.1; -; Genomic_DNA.
DR   RefSeq; WP_016471695.1; NZ_KE150472.1.
DR   EnsemblBacteria; EPD91887; EPD91887; HMPREF1486_04846.
DR   GeneID; 58471657; -.
DR   PATRIC; fig|1203592.3.peg.4891; -.
DR   HOGENOM; CLU_2115860_0_0_11; -.
DR   Proteomes; UP000014390; Unassembled WGS sequence.
DR   Gene3D; 2.60.20.30; -; 1.
DR   InterPro; IPR015791; Antimic/Inh_G_crystallin-like.
DR   InterPro; IPR011024; G_crystallin-like.
DR   InterPro; IPR015161; Sklp_toxin_b/g_crystallin.
DR   Pfam; PF09076; Crystall_2; 1.
DR   SUPFAM; SSF49695; SSF49695; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000014390};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..33
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           34..117
FT                   /note="Crystall_2 domain-containing protein"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004506107"
FT   DOMAIN          47..117
FT                   /note="Crystall_2"
FT                   /evidence="ECO:0000259|Pfam:PF09076"
SQ   SEQUENCE   117 AA;  12635 MW;  D44B88D936853960 CRC64;

  Query Match             100.0%;  Score 623;  DB 203;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTSKLQNAARTVAASLAAAAAFTLFVPTGTAAAIDHVTCNPGAGYLKIWSHLNGRDSVDC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTSKLQNAARTVAASLAAAAAFTLFVPTGTAAAIDHVTCNPGAGYLKIWSHLNGRDSVDC 60

Qy         61 YANRGKTNFGGWWVDKISTGNNDVKYYDANGDVVKINRHKVISFPNRPPKVKAIEIL 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YANRGKTNFGGWWVDKISTGNNDVKYYDANGDVVKINRHKVISFPNRPPKVKAIEIL 117

The Streptomyces sp. HPH0547 chromosome is a construct comprising the nucleic acid.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 103-105 and 107-108 are rejected under 35 U.S.C. 103(a) as being unpatentable over GenBank ATCE01000044 (2013, https://www.ncbi.nlm.nih.gov/nuccore/ATCE01000044.1, only relevant pages provided, remainder available upon request).
The claims are drawn to a fungicidal composition comprising a protein of SEQ ID NO:2635 or comprising bacteria comprising a protein of SEQ ID NO:2635.
The teachings of GenBank ATCE01000044 are discussed above.  GenBank ATCE01000044 do not teach compositions comprising the bacteria.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to that compositions comprising the Streptomyces sp. HPH0547 bacteria would be required to obtain DNA for sequencing the Streptomyces sp. HPH0547 genome.  These bacterial compositions would be fungicidal compositions comprising a protein of SEQ ID NO:2635 and would be fungicidal compositions comprising bacteria comprising a protein of SEQ ID NO:2635.  These would be effective in inhibiting the growth or development of at least one cell of a pathogenic fungus.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662